NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                         SEP 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


JOHN BRANDON LACEY,                              No. 13-35917

                Petitioner - Appellant,          D.C. No. 2:12-cv-00037-CSO

    v.
                                                 MEMORANDUM*
LEROY KIRKEGARD and ATTORNEY
GENERAL FOR THE STATE OF
MONTANA,

                Respondents - Appellees.

                     Appeal from the United States District Court
                              for the District of Montana
                    Carolyn S. Ostby, Magistrate Judge, Presiding**

                            Submitted August 25, 2015***

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         Montana state prisoner John Brandon Lacey appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
               The parties consented to proceed before a magistrate judge.
         ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s denial

of a section 2254 habeas corpus petition, see Stanley v. Cullen, 633 F.3d 852, 859

(9th Cir. 2011), and we affirm.

      Lacey contends that his Sixth Amendment right to a speedy trial was

violated by the approximately eight-and-a-half year delay between the issuance of

the warrant for his arrest and his arrest. The state court was reasonable in its

factual determination that Lacey took deliberate actions to conceal his whereabouts

in order to avoid prosecution, and that his assertions to the contrary were not

credible. See 28 U.S.C. § 2254(d)(2), (e)(1); Murray v. Schriro, 745 F.3d 984,

1001 (9th Cir. 2014). Accordingly, the state did not violate Lacey’s Sixth

Amendment right to a speedy trial. See United States v. Sandoval, 990 F.2d 481,

483 (9th Cir. 1993) (defendant waives right to speedy trial when he seeks to avoid

detection by authorities).

      AFFIRMED.




                                          2                                       13-35917